 


110 HR 900 RH: Puerto Rico Democracy Act of 2007
U.S. House of Representatives
2008-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 370
110th CONGRESS 2d Session 
H. R. 900
[Report No. 110–597] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 7, 2007 
Mr. Serrano (for himself, Mr. Fortuño, Mr. Rahall, Mr. Young of Alaska, Mr. Hoyer, Mr. Blunt, Mr. Waxman, Mr. Cantor, Mr. Kennedy, Mr. Putnam, Ms. Bordallo, Mr. McCotter, Mr. Kind, Mr. Brown of South Carolina, Mr. Kildee, Mr. Flake, Mr. Abercrombie, Mr. Renzi, Mr. Salazar, Mr. Burton of Indiana, Mr. Wexler, Mr. Dent, Mr. Crowley, Ms. Pryce of Ohio, Mr. Engel, Ms. Ros-Lehtinen, Mr. Wu, Mr. Poe, Mrs. Tauscher, Mr. Mario Diaz-Balart of Florida, Ms. Jackson-Lee of Texas, Mr. Wilson of South Carolina, Mr. Smith of Washington, Mr. Feeney, Mr. Baird, Mr. Mack, Mrs. Maloney of New York, Mr. Kuhl of New York, Mr. Gene Green of Texas, Mr. Keller of Florida, Mr. Mollohan, Mr. Saxton, Mr. Moran of Virginia, Mrs. Miller of Michigan, Ms. Loretta Sanchez of California, Mr. Thompson of Mississippi, Mr. Smith of New Jersey, Mr. Doyle, Mr. Coble, Mr. Meehan, Mr. Weller of Illinois, Mr. Cuellar, Mr. Boustany, Mr. Clay, Mr. McKeon, Mr. Fattah, Mr. Tom Davis of Virginia, Mr. Jefferson, Mr. Doolittle, Mr. McGovern, Mr. Paul, Mr. McNulty, Mr. Gerlach, Mr. Olver, Mr. Lincoln Diaz-Balart of Florida, Mr. Calvert, Ms. Wasserman Schultz, Mrs. Blackburn, Mr. Peterson of Minnesota, Mr. Mica, Mr. Taylor, Mr. English of Pennsylvania, Mr. Wynn, Mr. Gilchrest, Mr. Lewis of Georgia, Mr. Pearce, Mr. Hinchey, Mr. McCaul of Texas, Mr. Costa, Mr. Castle, Ms. Kilpatrick, Mr. Rodriguez, and Mr. Cardoza) introduced the following bill; which was referred to the Committee on Natural Resources 
 

April 22, 2008
Additional sponsors: Mr. Arcuri, Mr. Conyers, Mr. Cramer, Mr. Higgins, Mr. Meeks of New York, Mr. Walden of Oregon, Mr. Pence, Mr. Peterson of Pennsylvania, Mr. Marchant, Mr. Conaway, Mr. Bilirakis, Mr. Cannon, Mr. Fossella, Mr. Stark, Mr. Ruppersberger, Mr. Shays, Ms. Berkley, Mr. Radanovich, Mr. Cummings, Mr. Davis of Alabama, Mr. Bishop of Utah, Mr. Sali, Mr. Udall of Colorado, Mr. McCarthy of California, Mr. Moore of Kansas, Ms. Fallin, Mr. Shuler, Mr. David Davis of Tennessee, Mr. Farr, Mr. Berman, Mr. Butterfield, Mr. Capuano, Mr. Dicks, Mr. Holden, Mr. Israel, Ms. Kaptur, Mr. Lantos, Mr. Allen, Mrs. Lowey, Mr. Price of North Carolina, Ms. Watson, Mr. Perlmutter, Ms. McCollum of Minnesota, Mr. Carter, Mr. Roskam, Ms. Lee, and Mr. Doggett


April 22, 2008
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on February 7, 2007

A BILL 
To provide for a federally sanctioned self-determination process for the people of Puerto Rico. 
 

1.Short titleThis Act may be cited as the Puerto Rico Democracy Act of 2007.
2.Puerto rican decision on present status
(a)PlebisciteThe Puerto Rico State Elections Commission shall conduct a plebiscite in Puerto Rico not later than December 31, 2009. The two options set forth on the ballot shall be preceded by the following statement: Instructions: Mark one of the following two options:
(1)Puerto Rico should continue to have its present form of territorial status and relationship with the United States. If you agree, mark here __________.
(2)Puerto Rico should pursue a constitutionally-viable permanent non-territorial status. If you agree, mark here __________.
(b)RecommendatonsIf a majority of the validly-cast ballots in the plebiscite favors Option 2, Congress recognizes the inherent authority of the People of Puerto Rico to— 
(1)call a Constitutional Convention, constituted by a number of delegates to be determined in accordance to legislation approved by the Commonwealth of Puerto Rico, for the purpose of proposing to the People of Puerto Rico a self-determination option which, if approved by the People of Puerto Rico in a referendum, would be presented to Congress by the Constitutional Convention; or 
(2)conduct a plebiscite administered by the Puerto Rico State Elections Commission to consider a self-determination option with the results presented to Congress.
3.Applicable laws and other requirements
(a)Applicable lawsAll Federal laws applicable to the election of the Resident Commissioner shall, as appropriate and consistent with this Act, also apply to the plebiscite held pursuant to this Act. Any reference in such Federal laws to elections shall be considered, as appropriate, to be a reference to the plebiscite, unless it would frustrate the purposes of this Act.
(b)Federal court jurisdictionThe Federal courts of the United States shall have exclusive jurisdiction over any legal claims or controversies arising from the implementation of this Act.
(c)Eligibility; ballotPersons eligible to vote under this subsection shall, upon timely request submitted to the Puerto Rico State Elections Commission in compliance with any terms imposed by the Electoral Law of Puerto Rico, be entitled to receive an absentee ballot for the plebiscite. Each of the following shall be eligible to vote in the plebiscite held under this Act:
(1)All eligible voters under the electoral laws in effect in Puerto Rico at the time the plebiscite is held.
(2)All United States citizens born in Puerto Rico who comply, to the satisfaction of the Puerto Rico State Elections Commission, with all Puerto Rico State Elections Commission requirements (other than the residency requirement) applicable to eligibility to vote in a general election.
(d)Certification of plebiscite resultsThe Puerto Rico States Elections Commission shall certify the results of the plebiscite held under this Act to the President of the United States and to the Members of the Senate and House of Representatives of the United States.
4.FundsDuring the period beginning October 1, 2007, and ending on the date the President determines that the plebiscite required by this Act has been held, the Secretary of the Treasury may allocate, from the funds provided to the Government of Puerto Rico under section 7652(e) of the Internal Revenue Code, not more than $5,000,000 for this plebiscite to the State Elections Commission of Puerto Rico to be used for expenses of carrying out said plebiscite under this Act, including for voter education materials as certified by the President’s Task Force on Puerto Rico’s Status as not being incompatible with the Constitution and basic laws and policies of the United States. Such amounts shall be as identified by the President’s Task Force on Puerto Rico’s Status as necessary for such purposes.
 

April 22, 2008
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
